Name: Commission Regulation (EC) No 639/94 of 22 March 1994 amending Regulation (EEC) No 1516/93 increasing to 450 000 tonnes the quantity of bread-making wheat held by the Danish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 3. 94 Official Journal of the European Communities No L 79/ 17 COMMISSION REGULATION (EC) No 639/94 of 22 March 1994 amending Regulation (EEC) No 1516/93 increasing to 450 000 tonnes the quantity of bread-making wheat held by the Danish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EEC) No 1516/93 (*), as last amended by Regulation (EC) No 325/94 (*), opened a standing invitation to tender for the export of 400 000 tonnes of bread-making wheat held by the Danish inter ­ vention agency ; whereas, in a communication of 10 March 1994, Denmark informed the Commission of the intention of its intervention agency to increase by 50 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the Danish intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 450 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1516/93 must therefore be amended : Article 1 Article 2 of Regulation (EEC) No 1516/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 450 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 450 000 tonnes of bread-making wheat are stored are stated in Annex 1 to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1516/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission O OJ No L 181 , 1 . 7 . 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p . 22. O OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 150, 22. 6 . 1993, p. 24 . (Ã  OJ No L 41 , 12. 2. 1994, p. 47. No L 79/18 Official Journal of the European Communities 23 . 3. 94 ANNEX ANNEX I (tonnes) Place of storage Quantity Jylland 128 925 Sjaelland 207 575 Falster 85 500 Men 28 000'